DETAILED ACTION
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2019 and 06/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In regard to claims 1, 8 and 15,
Step 1:  Is the claim to a process, machine, manufacture, or composition of matter? 
 Yes, claim 1 recites an electronic device comprising a processor and a memory, and therefore is a machine, which is a statutory category of invention; claims 8 recites a method and therefore is a process, which is a statutory category of invention; claim 15 recites a non-transitory computer-readable storage medium embodying a computer program, and therefore is an article of manufacture, which is a statutory category of invention.

Step 2A, prong One: Does the claim recite an abstract idea, law of nature or natural phenomenon? 
Yes, claims 1, 8 and 15 recite “(1) apply a wavelet transform to the input at a wavelet layer of the neural network; (2) generate a plurality of subbands of the input as a result of the wavelet transform.
Under broadest reasonable interpretation the limitation of (1) applying a transform to the input (a judgement), (2) generating subbands of the inputs as a result to the transform (an evaluation or observation) is a mental process.

	If a claim limitation, under its broadest reasonable interpretation, covers performance in the human mind, then it falls within the mental processes of abstract ideas. Accordingly, the claims 1, 8 and 15 recite an abstract idea.

Step 2A, prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 recite “receive an input, a neural network, a wavelet transform, a wavelet layer of the neural network, subbands” further, claim 1 recites “a memory, one processor,” claim 15 recites “a computer program, an electronic device, a memory, one processor, computer readable code,” which are all generally linked to the abstract idea.

Claims 1, 8 and 15: The limitations of “receive an input to a neural network;” in claims 1, 8 and 15 as a whole, represent data gathering. A step of gathering data for use in a claimed process is a pre-solution activity, therefore both of the receiving steps are insignificant extra-solution activities – see MPEP 2016.05(g).

The use of “a memory, one processor, a computer program, an electronic device, computer readable code,” amounts to an attempt to generally link the use of a judicial exception to a computer technological environment or field of use - see MPEP 2106.05(h), or it can be viewed as mere instructions to implement an abstract idea on a computer – see MPEP 2106.05(f). The use of “a wavelet transform, a wavelet layer, a neural network,” amounts to specifying a particular technological environment or field – see MPEP 2106.05(h).

Accordingly, these additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea. The claims 1, 8 and 15 as a whole, considering all additional elements both individually and in combination, are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claims 1, 8 and 15 do not recite additional elements that amount to an inventive concept (significantly more) than the recited judicial exception. 
Claims 1, 8 and 15:  These additional elements, as explained above: “a memory, one processor, a computer program, an electronic device, computer readable code,” are generally linking the use of a judicial exception to a computer environment; “a wavelet transform, a wavelet layer, a neural network,” are specifying a particular technological field; the receiving step is an insignificant extra-solution activity.

Further, the following limitations are well-understood, routine and conventional (WURC):
“receive an input to a neural network;” is receiving or transmitting data over a network – see MPEP 2106.05(d).  

Accordingly, considering the claim as a whole and the additional elements both individually and in combination, do not provide significantly more than the abstract idea. These independent claims are not patent eligible.

Dependent claims 2, 9 and 16 recite “perform convolutions on each of the plurality of subbands using one or more filters at a convolutional layer of the neural network; and generate one or more feature maps as a result of the convolutions.” In step 2A prong One, the limitation of performing convolutions on subbands using filters is a judgement and generating feature maps as a result of convolutions is an evaluation, therefore is a mental process. In step 2A prong Two and step 2B, the additional elements, “a convolutional layer, subbands, filters, feature maps”, that amount to specifying a particular technological environment or field – see MPEP 2106.05(h).

Dependent claims 3, 10 and 17 recite “perform deconvolutions on the one or more feature maps at one or more deconvolutional layers of the neural network; and apply an inverse wavelet transform to the one or more feature maps at one or more inverse wavelet layers of the neural network.” In step 2A prong One, the limitation of performing deconvolutions is a judgement and applying an inverse transform to the feature maps is a judgement, therefore is a mental process. In step 2A prong Two and step 2B, the additional elements, “deconvolutional layers, feature maps, an inverse wavelet transform, inverse wavelet layers”, that amount to specifying a particular technological environment or field – see MPEP 2106.05(h).

Dependent claims 4, 11 and 18 recite “detect one or more features of the input image using the one or more feature maps; and provide an output indicating at least one of the one or more detected features of the input, as a result of performing the deconvolutions and applying the inverse wavelet transform to the one or more feature maps.” In step 2A prong One, the limitation of detecting features is an observation or an evaluation and providing output as a result of deconvolutions and applying inverse transform is an observation or an evaluation, therefore is a mental process. In step 2A prong Two and step 2B, the additional elements, “feature maps, deconvolutions, inverse wavelet transform”, that amount to specifying a particular technological environment or field – see MPEP 2106.05(h).

Dependent claims 5, 12 recite “the deconvolutional layers and the inverse wavelet layers are included in an auxiliary encoder branch of the neural network.” In step 2A prong One, the limitation is more specifics of the abstract idea (i.e. the performing and applying step in claim 3). In step 2A prong Two and step 2B, the additional elements, “an auxiliary encoder branch of the neural network”, that amount to specifying a particular technological environment or field – see MPEP 2106.05(h).

Dependent claims 6, 13 and 19 recite “the plurality of subbands includes a low-low (LL) subband, a low-high (LH) subband, a high-low (HL) subband, and a high-high (HH) subband.” In step 2A prong One, the limitation is more specifics of the abstract idea (i.e. the generating step in claim 1). In step 2A prong Two and step 2B, the additional elements, “a low-low (LL) subband, a low-high (LH) subband, a high-low (HL) subband, and a high-high (HH) subband”, that amount to specifying a particular technological environment or field – see MPEP 2106.05(h).

Dependent claims 7, 14 and 20 recite “perform one or more convolutions on the LL subband using one or more filters at a convolutional layer; generate one or more weighted subbands as a result of the convolutions; and concatenate the one or more weighted subbands with the LH subband, the HL subband, and the HH subband.” In step 2A prong One, the limitation of performing convolutions on LL subband using filters is a judgement, generating weighted subbands as a result of convolutions is an evaluation, and concatenating subbands is a judgement therefore is a mental process. In step 2A prong Two and step 2B, the additional elements, “a LL, LH, HL, and HH subband, filters, convolutional layer, convolutions”, that amount to specifying a particular technological environment or field – see MPEP 2106.05(h).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yang ("Deep Image Compression in the Wavelet Transform Domain Based on High Frequency Sub-Band Prediction").

In regard to claims 1, 8 and 15, Yang teaches: An electronic device, comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured to: (Yang, p. 8 right col. "We train and test all the models on a GeForce GTX 1070 GPU"; GeForce GTX 1070 GPU inherently teaches a memory and one processor.) 
    PNG
    media_image1.png
    350
    1038
    media_image1.png
    Greyscale

receive an input to a neural network; (Yang, p. 1 abstract "In this paper, we propose to use deep neural networks for image compression in the wavelet transform domain. When the input image is transformed from the spatial pixel domain to the wavelet transform domain, one low-frequency sub-band (LF sub-band) and three high-frequency sub-bands (HF sub-bands) are generated."; p. 3 left col. "Fig. 1 is the framework of our compression model. The input image x is firstly decomposed into four sub-bands {x(s) } by DWT, which produces one LF sub-band and three HF sub-bands.")
apply a wavelet transform to the input at a wavelet layer of the neural network; and (Yang, p. 3 left col. "Fig. 1 is the framework of our compression model. The input image x is firstly decomposed into four sub-bands {x(s) } by DWT [a wavelet transform], which produces one LF sub-band and three HF sub-bands."; also see p. 3 right col. section B. DISCRETE WAVELET TRANSFORMS )
generate a plurality of subbands of the input as a result of the wavelet transform. (Yang, p. 3 left col. "Fig. 1 is the framework of our compression model. The input image x is firstly decomposed into four sub-bands {x(s) } by DWT, which produces one LF sub-band and three HF sub-bands.")

Claims 8 and 15 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 8 and 15. Further, Yang teaches: (claim 15) A non-transitory computer readable medium embodying a computer program for operating an electronic device including a memory and at least one processor, the computer program comprising computer readable program code that, when executed by the at least one processor, causes the electronic device to:; (Yang, p. 8 right col. "We train and test all the models on a GeForce GTX 1070 GPU"; GeForce GTX 1070 GPU inherently teaches a non-transitory computer readable medium, a computer program for operating an electronic device, a memory, one processor, computer readable program code, etc.)

In regard to claims 2, 9 and 16, reference is made to the rejection of claim 1, and further Yang teaches: perform convolutions on each of the plurality of subbands using one or more filters at a convolutional layer of the neural network; and generate one or more feature maps as a result of the convolutions. (Yang, p. 4 right col. "The encoders and decoders of four sub-bands are implemented fully by convolutional neural networks. At the encoder side, convolutional layers with different strides are used to extract multiple-scale features of each sub-band. After the encoding, each encoder yields a latent representation z(s)∈Rw×h×n(s) , where n(s) is the number of feature maps, w and h are the width and height of each feature map, respectively."; p. 7 right col., FIGURE 8. "The architecture of auto-encoder. The layer 'conv/deconv 5×5×64' represents a convolution/transpose-convolution layer with 64 output channels, and with kernel size 5×5 [filters]."; At the encoder side, feature maps gradually decrease in size.)

In regard to claims 3, 10 and 17, reference is made to the rejection of claim 2, and further Yang teaches: wherein the at least one processor is further configured to: perform deconvolutions on the one or more feature maps at one or more deconvolutional layers of the neural network; and (Yang, p. 4 right col. "At the decoder side, transpose convolutional layers with different strides are used to reconstruct the corresponding sub-band from z¯(s) , which performs the counterpart inverse operations to the encoder."; p. 7 right col., FIGURE 8. "The architecture of auto-encoder. The layer 'conv/deconv 5×5×64' represents a convolution/transpose-convolution layer with 64 output channels, and with kernel size 5×5 ."; p. 3 left col. "Then, the decoders do the inverse mapping and output the reconstructed sub-bands {x^(s)}."; deconv is deconvolutions on the feature maps. At the decoder side, feature maps are gradually expanded in size by inverse operations,)
apply an inverse wavelet transform to the one or more feature maps at one or more inverse wavelet layers of the neural network. (Yang, p. 3 left col. "Four parallel auto-encoders are established to encode/decode the sub-bands respectively… Finally, the reconstructed image x^ is obtained by inverse discrete wavelet transform (IDWT) from the reconstructed sub-bands."; also see Fig. 1 IDWT block)

In regard to claims 4, 11 and 18, reference is made to the rejection of claim 3, and further Yang teaches: detect one or more features of the input image using the one or more feature maps; and provide an output indicating at least one of the one or more detected features of the input, (Yang, p.1 abstarct "... it produces better visual quality with clearer details and textures [e.g. detected features] because more high-frequency coefficients can be reserved"; p. 11 right col. "it is easier to reconstruct the high frequency textures because the features of LF and HF sub bands are extracted separately. As a result, the reconstructed images of the proposed method may have richer and clearer textures."; p. 4 right col. "At the decoder side, transpose convolutional layers with different strides are used to reconstruct the corresponding sub-band from z¯(s) , which performs the counterpart inverse operations to the encoder."; Input image is fed into the network, and a reconstructed image with details and textures is an output indicating detected features. At the decoder side, feature maps are gradually expanded in size by inverse operations, i.e. feature maps are used at the decoder, i.e. detecting features using feature maps.)
as a result of performing the deconvolutions and applying the inverse wavelet transform to the one or more feature maps. (Yang, p. 3 left col. "Four parallel auto-encoders are established to 
    PNG
    media_image2.png
    80
    272
    media_image2.png
    Greyscale
 encode/decode the sub-bands [deconvolution] respectively... Then, the decoders do the inverse mapping and output the reconstructed sub-bands {x^(s)}. Finally, the reconstructed image x^ is obtained by inverse discrete wavelet transform (IDWT) [inverse wavelet] from the reconstructed sub-bands."; p. 4 right col. "At the decoder side, transpose convolutional layers..."; also see Fig. 1, decoding and IDWT layers are used to provide an output/reconstructed image.)

In regard to claims 5 and 12, reference is made to the rejection of claim 4, and further Yang teaches: wherein the deconvolutional layers and the inverse wavelet layers are included in an auxiliary encoder branch of the neural network. (Yang, p. 3 left col. "Four parallel auto-encoders are established to encode/decode the sub-bands [deconvolution] respectively... Then, the decoders do the inverse mapping and output the reconstructed sub-bands {x^(s)}. Finally, the reconstructed image x^ is obtained by inverse discrete wavelet transform (IDWT) [inverse wavelet] from the reconstructed sub-bands."; p. 4 right col. "At the decoder side, transpose convolutional layers [deconvolution] ..."; also see Fig. 1, decoding and IDWT layers are included in the auto-encoders, i.e. they are included in an auxiliary encoder branch of the neural network.)

In regard to claims 6, 13 and 19, reference is made to the rejection of claim 1, and further Yang teaches: wherein the plurality of subbands includes a low-low (LL) subband, a low-high (LH) subband, a high-low (HL) subband, and a high-high (HH) subband. (Yang, p. 3 right col. "Haar wavelet [33] is used in our model to transform the input image from the spatial pixel domain to the wavelet domain. x(ll),x(lh),x(hl) , and x(hh) sub-bands are generated after the DWT, where x(ll) is the LF sub-band, x(lh) , x(hl) , and x(hh) are the HF sub-bands.")

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen ("DPW-SDNet: Dual Pixel-Wavelet Domain Deep CNNs for Soft Decoding of JPEG-Compressed Images").

In regard to claims 7, 14 and 20, Yang teaches: wherein the at least one processor is further configured to: perform one or more convolutions on the LL subband using one or more filters at a convolutional layer; (Yang, p. 3 left col. "... Thus, in the encoding process, the LF sub-band is directly input into LF encoder... where the superscript (ll) is the LF sub-band"; p. 4 right col. "... while the LF sub-band is directly input into the E(ll)."; p. 7 right col., FIGURE 8. "The architecture of auto-encoder. The layer 'conv/deconv 5×5×64' represents a convolution/transpose-convolution layer with 64 output channels, and with kernel size 5×5 [filters]. n is the number of channels of each z¯(s) , which is set different for different sub-bands..."; in light of spec. [0032], a filter is a kernel.)

    PNG
    media_image3.png
    69
    690
    media_image3.png
    Greyscale


generate one or more weighted subbands as a result of the convolutions; and (Yang, p. 4 right col. "At the encoder side, convolutional layers with different strides are used to extract multiple-scale features of each sub-band. After the encoding, each encoder yields a latent representation z(s)∈Rw×h×n(s) , where n(s) is the number of feature maps, w and h are the width and height of each feature map, respectively."; z(s) is weighted subbands.) 

    PNG
    media_image4.png
    70
    558
    media_image4.png
    Greyscale


Yang does not teach, but Chen teaches: concatenate the one or more weighted subbands with the LH subband, the HL subband, and the HH subband. (Chen, p. 827 left col. "... Given a compressed image Y, we first conduct the 1-level 2-dimensional discrete wavelet transformation (2D-DWT) and obtain its four wavelet subbands coefficients. The size of each sub-band is m/2 × n/2. Similarly, the four wavelet sub-bands are concatenated to constitute a tensor of size m/2 × n/2 × 4..."; concatenating LL, LH, HL and HH subbands.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang to incorporate the teachings of Chen by including the concatenation of four wavelet sub-bands. Doing so would allow the information in different sub-bands to be fused while keeping the consistency among them, and reduce the computational cost. (Chen, p. 827 left col. "By concatenating four wavelet sub-bands, the information in different sub-bands can be fused while keeping the consistency among them. Moreover, the computational cost can be reduced.")

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122                 

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122